Citation Nr: 1138799	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO. 08-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non service-connected burial benefits.

3.  Entitlement to non service-connected death pension benefits.

4.  Entitlement to accrued benefits.

5.  Eligibility to enroll for Department of Veterans Affairs (VA) health care benefits. 



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service from March 1945 to August 1945, and Regular Philippine Army from August 1945 to April 1946.  He died in October 2001.  The appellant is advancing her appeal as the Veteran's widow.

Regarding the appellant's cause of death claim, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in July 2007.  A statement of the case (SOC) was issued in November 2007, and a substantive appeal was received in April 2008.  A substantive appeal is required to be filed within 60 days of the SOC or within the remainder of the one year period from notice of the appealed decision.  38 C.F.R. § 20.302(b).  However, the RO continued to take action to indicate that this issue was on appeal, including issuance of a supplemental SOC (SSOC).  As continuing action and development have been performed, and no steps were previously taken to close the appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

Regarding the claims for death pension, burial benefits, accrued benefits and health care benefits, these matters come before the Board from an August 2008 rating decision by an RO of the VA.  The appellant's notice of disagreement was received in June 2009.  A statement of the case was issued in January 2010, and a substantive appeal was received in June 2010.  


FINDINGS OF FACT

1.  The Veteran died in October 2001; the death certificate lists the immediate cause of death as cardiac arrest with uremia as the antecedent cause and with chronic glomerulonephritis as the underlying cause.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Disabilities that caused the Veteran's death were not manifested during service or for many years thereafter, nor were they otherwise related to service.

4.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension. 

5.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.

7.  The Veteran had Recognized Guerilla Service from March 1945 to August 1945, and Regular Philippine Army from August 1945 to April 1946. 

8.  The appellant's claim for accrued benefits was received by the RO in July 2006, more than one year after the Veteran's death.

9.  The appellant is not a veteran who is legally entitled to health care benefits.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2011).

2.  The criteria for entitlement to a non service-connected burial allowance or plot or interment allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2011).

3.  The Veteran did not meet the basic service eligibility requirements to entitle the appellant to VA non service-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011). 

4.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011).

5.  The criteria to become eligible for VA health care benefits have not been met.  38 U.S.C.A. § 1705 (West 2002); 38 C.F.R. § 17.36.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the Veteran's death pension, burial and health care benefits claims, the law, and not the evidence, is dispositive in the claim on appeal.  The United States Court of Appeals for Veterans Claims has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Because the law and not the evidence is dispositive in the instant case, additional factual development would have no bearing in the ultimate outcome.  Accordingly, VCAA can have no effect on this appeal.  See Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim.").  Therefore, the Board finds that no further action is necessary under the VCAA for the burial claim.  

Regarding the remaining claims, the RO provided the appellant pre-adjudication notice specifically for the appellant's cause of death claim by letters dated in July 2005 and October 2005.  The RO provided the appellant with additional notice in April 2007 and May 2009, subsequent to the initial adjudication for cause of death in October 2006 and prior to the August 2008 adjudication for accrued benefits.  Altogether, the notification substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Hupp v. Nicholson, 21 Vet. App. 342 (2006) notifying her of the requirements of a claim for dependency and indemnity compensation (DIC).

While the notification did not advise the application of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned in this case.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
  
While the April 2007 and May 2009 notices were not provided prior to the August 2008 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2010 statement of the case, following the provision of notice in April 2007 and May 2009.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service treatment records and the Veteran's death certificate; and assisted the appellant in obtaining evidence.  On a form received in April 2011, the appellant checked the appropriate box to indicate that she had no more evidence to submit.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


Analysis

I.  Cause of Death

In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that there are no service records that document complaints or medical findings of cardiovascular disease, uremia or chronic glomerulonephritis.  On a February 1946 affidavit for Philippine Army personnel, the Veteran responded "[n]one" when asked if there were any wounds and illness incurred.  On an April 1946 discharge examination, the Veteran's genitourinary system and cardiovascular system were deemed normal.  

Further, there are no post service treatment records pertaining to cardiovascular disease, uremia or chronic glomerulonephritis.  There is also no competent medical evidence of record suggesting a causal link between the Veteran's cardiac arrest, uremia or chronic glomerulonephritis and his service. 

In support of her claim, the appellant submitted a lay statement that was received in March 2007.  The Veteran's fellow service member stated that the Veteran in service "was suffering from heart disease and ulcer."  The Board notes that while the Veteran's fellow service member is competent to state the symptoms he had observed in the Veteran, he is not competent to render a diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, based on the medical evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  There is no evidence of heart disability, uremia or chronic glomerulonephritis in service, or for many years after service.  There is no persuasive evidence that cardiovascular disease developed within one year of discharge, and, consequently, the one-year presumptive provisions for that disorder are not for application.

Significantly, in a translated statement received in September 2005, the appellant stated, "my husband's death was also a result of his old age and I know that his death was not service connected.  In our 36 years of our married life, he was healthy and rarely got sick, it was only in his seventies did he become weak and sickly."  In another statement received in June 2010, the appellant stated: "I never declared that my husband died due to service connection . . . and that my husband was in good condition during our marriage life."

Overall, the preponderance of the evidence is against a finding of a link between the Veteran's cause of death and his service.  Thus, the claim must be denied.  See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002).

II.  Burial Benefits

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  Where, as here, the Veteran's death is not service-connected, entitlement is based upon the following conditions: 

(1) At the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or 

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death, and 

(i) In the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or 

(ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or 

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, 

(i) That there is no next of kin or other person claiming the body of the deceased veteran, and 

(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and 

(4) The applicable further provisions of this section and §§ 3.1601 through 3.1610. 

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302. 

Alternatively, burial benefits are also available for a person who dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

At the time of the Veteran's death, he was not receiving VA compensation or pension benefits, nor was there a claim for pension or compensation pending at the time of his death. 

The record shows that the Veteran was not separated from service for a disability incurred or aggravated in line of duty.  Additionally, there is no indication in the record that the Veteran's body was held by a State, or political subdivision of a State, that no next of kin or other person claimed the body, and that there were insufficient available resources to cover burial and funeral expenses.  The Veteran's death certificate reveals that he was buried at Catholic Cemetery in Kidapawan City, Philippines.  In light of the foregoing, burial benefits are not warranted under 38 C.F.R. § 3.1600(b). 

The evidence of record does not show, and the appellant does not contend, that at the time of the Veteran's death he was admitted to a VA facility for hospital, nursing home or domiciliary care.  See 38 U.S.C.A. §§ 1710, 1711.  Furthermore, the evidence does not show that the private medical facility that the Veteran was admitted to was under contract with VA.  See 38 U.S.C.A. § 1703.  In addition, the Veteran did not die while "en route" while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment or care.  See 38 C.F.R. § 3.1605(a).  His death certificate shows that he died at a hospital located in Kidapawan City, Philippines.

In this case, the Veteran died in a private medical facility, not a VA facility.  As such, the only way benefits can be authorized is if the non-VA facility in question met the authorizing criteria of 38 U.S.C.A. § 1703.  In this case, there is no evidence to show that VA had contracted under 38 U.S.C.A. § 1703 with the private medical facility where the Veteran subsequently died. 

The law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c). 

In conclusion, the evidence of record does not satisfy the threshold legal eligibility requirements for the burial benefits sought on appeal.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.  In addition, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).  Consequently, the benefits sought on appeal are denied. 

III.  Death Pension

In a statement received in February 2011, the appellant stated that she was entitled to pension since the Veteran had turned 65 in April 1990 and that the Veteran had qualifying service.  Moreover, she noted at the time of his death, he was entitled to receive compensation since evidence she submitted show that the Veteran's "Unit was not paid because some were always out."  She also noted that due to her income, she was entitled to pension benefits.  However, as will be seen below, the Veteran did not have the requisite service that would entitle her to death pension benefits.

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and DIC.  38 C.F.R. § 3.40(a)-(b).  

Service in the Commonwealth Army of the Philippines from and after the dates and hours, respectively, when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(c).  

Service as a guerilla under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces is included for compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(c)-(d).  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  The United States Court of Appeals for Veterans Claims held that service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, a December verification from the National Personnel Records Center shows that the Veteran had service with the Recognized Guerilla Service and Regular Philippine Army.  While compensation, DIC, and burial allowance (as noted above) are allowed for such service, pension is not.  Consequently, the Board finds that there is no legal basis on which the appellant's claim can be based.  As the law and not the evidence is dispositive on this issue, it must be denied because of lack of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV.  Accrued Benefits

Among the requirements for accrued benefits is that the claim for accrued benefits be filed within one year after the date of death of the individual with respect to whom such benefits are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The appellant's husband died in October 2001.  The appellant filed a claim for accrued benefits that was received in July 2006. 

As the appellant missed the statutory deadline for filing her claim for accrued benefits, the pertinent facts in this case are not in dispute and the law is dispositive. The appellant's claim must therefore be denied because it is without legal merit.  See Sabonis, 6 Vet. App. 426.

V.  Healthcare Benefits  

Generally, a veteran must be enrolled in the VA healthcare system as a condition for receiving medical benefits.  See 38 C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the VA health care system at any time; however, a veteran who wishes to be enrolled must apply by submitting a completed VA application for health benefits to a VA medical facility.  See 38 C.F.R. § 17.36(d). 

The Board notes that the appellant is not a Veteran.  As noted above, she is the Veteran's widow.  Therefore, she is ineligible for health care benefits.  Since the law is dispositive, the appellant's claim must be denied because of the lack of legal entitlement under the law.  Sabonis, 6 Vet. App. 426.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non service-connected burial benefits is denied.

Entitlement to non service-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.

Eligibility to enroll for Department of Veterans Affairs (VA) health care benefits is denied. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


